            Case 2:20-cv-00628-MTL-JFM Document 7 Filed 04/30/20 Page 1 of 8




        1   WO                                                                                      ASH

        2
        3
        4
        5
        6                      IN THE UNITED STATES DISTRICT COURT
        7                            FOR THE DISTRICT OF ARIZONA
        8
        9    Matthew A. Meiner,                             No. CV 20-00628-PHX-MTL (JFM)
       10                         Plaintiff,
       11    v.                                             ORDER
       12
             Unknown Luna, et al.,
       13
                                  Defendants.
       14
       15          Plaintiff Matthew A. Meiner, who is confined in the Arizona State Prison Complex-
       16   Tucson, has filed a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983 (Doc. 1) and
       17   an Application to Proceed In Forma Pauperis (Doc. 2). The Court will order Defendant
       18   Luna to answer Count One of the Complaint, and will dismiss the remaining claim and
       19   Defendant without prejudice.
       20   I.     Application to Proceed In Forma Pauperis and Filing Fee
       21          The Court will grant Plaintiff’s Application to Proceed In Forma Pauperis. 28
       22   U.S.C. § 1915(a). Plaintiff must pay the statutory filing fee of $350.00. 28 U.S.C.
       23   § 1915(b)(1). The Court will assess an initial partial filing fee of $24.27. The remainder
       24   of the fee will be collected monthly in payments of 20% of the previous month’s income
       25   credited to Plaintiff’s trust account each time the amount in the account exceeds $10.00.
       26   28 U.S.C. § 1915(b)(2). The Court will enter a separate Order requiring the appropriate
       27   government agency to collect and forward the fees according to the statutory formula.
       28   ....


TERMPSREF
                Case 2:20-cv-00628-MTL-JFM Document 7 Filed 04/30/20 Page 2 of 8




            1   II.    Statutory Screening of Prisoner Complaints
            2          The Court is required to screen complaints brought by prisoners seeking relief
            3   against a governmental entity or an officer or an employee of a governmental entity. 28
            4   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
            5   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
            6   relief may be granted, or that seek monetary relief from a defendant who is immune from
            7   such relief. 28 U.S.C. § 1915A(b)(1)–(2).
            8          A pleading must contain a “short and plain statement of the claim showing that the
            9   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
        10      not demand detailed factual allegations, “it demands more than an unadorned, the-
        11      defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
        12      (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
        13      conclusory statements, do not suffice.” Id.
        14             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
        15      claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
        16      550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
        17      that allows the court to draw the reasonable inference that the defendant is liable for the
        18      misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
        19      relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
        20      experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
        21      allegations may be consistent with a constitutional claim, a court must assess whether there
        22      are other “more likely explanations” for a defendant’s conduct. Id. at 681.
        23             But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
        24      must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
        25      (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
        26      standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
        27      U.S. 89, 94 (2007) (per curiam)).
        28      ....


TERMPSREF
                                                               -2-
                Case 2:20-cv-00628-MTL-JFM Document 7 Filed 04/30/20 Page 3 of 8




            1   III.   Complaint
            2          In his two-count Complaint, Plaintiff names Correctional Officer Luna, and an
            3   unknown Correctional Officer referred to as John Doe, as Defendants. Plaintiff seeks
            4   monetary relief, and punitive damages.
            5          Plaintiff’s claims arise from a common core of operative facts, as follows: In March
            6   or April 2019, Plaintiff alleges that he asked a nurse if he could speak with her in private.
            7   The nurse had Luna escort Plaintiff to a private medical room, where Plaintiff recounted
            8   that his cellmate had been threatening him and that he was afraid his cellmate was going
            9   to kill him. The nurse told Plaintiff that she did not have the authority to move Plaintiff
        10      out of his cell, but had Plaintiff recount his allegations to Luna. Plaintiff did so, including
        11      that his cellmate had said that skinheads like me kill people like you.” However, Luna
        12      responded that he “wasn’t going to move [Plaintiff]” and that even if he wanted to he was
        13      too busy.” Officer Luna then ordered Plaintiff back to his cell. On the way Plaintiff told
        14      Luna that his cellmate was going to kill him, but Luna responded “you’ll be fine.”
        15      Approximately one week later, Plaintiff’s cellmate beat and sexually assaulted Plaintiff.
        16             Thereafter, Plaintiff told John Doe that he needed to speak with him while John Doe
        17      was escorting Plaintiff to the shower. John Doe responded that Plaintiff should take his
        18      shower, and walked away. When John Doe returned, Plaintiff told him that he needed to
        19      report a “PREA incident,” presumably referring to the Prison Rape Elimination Act
        20      (PREA). John Doe responded that Plaintiff needed to return to his cell. Plaintiff responded
        21      by saying that he “can’t return to [his] cell because [he] was beaten and sexually abused by
        22      [his] cell mate.” John doe told Plaintiff that he needed to know the details, and Plaintiff
        23      told him that his cell mate had kicked him in the head, and then kicked and hit him. While
        24      Plaintiff was on the ground, his cell mate “forced his penis into [Plaintiff’s] mouth while
        25      threatening to kill [Plaintiff].” John Doe responded that “that’s a wild story,” and then told
        26      Plaintiff “I’ll be back.”
        27             John Doe then went to Plaintiff’s cell and told Plaintiff’s cellmate everything that
        28      Plaintiff had just told him. John Doe then returned to Plaintiff and told him he “didn’t have


TERMPSREF
                                                             -3-
                Case 2:20-cv-00628-MTL-JFM Document 7 Filed 04/30/20 Page 4 of 8




            1   any evidence” supporting Plaintiff’s claims. Plaintiff told John Doe to “look at the wounds
            2   on [Plaintiff’s] face [and] head,” and John Doe stated that it “doesn’t look too bad.” John
            3   Doe then returned to Plaintiff’s cell and asked his cellmate and he and Plaintiff were “cool”
            4   and if Plaintiff could return to the cell. When John Doe returned, he told Plaintiff that the
            5   cellmate “was Ok with [Plaintiff] returning to the cell.” Plaintiff refused, stating that if he
            6   did return to the cell, his cellmate would kill him; Plaintiff also told John Doe that the
            7   cellmate had a weapon. John Doe then collected Plaintiff’s property from the cell, and told
            8   Plaintiff that another officer would escort Plaintiff to medical.
            9          Accordingly, Plaintiff alleges an Eighth Amendment threat-to-safety claim against
        10      Luna in Count One, and a “PREA” claim in Count Two against John Doe.
        11      IV.    Failure to State a Claim
        12             Plaintiff styles Count Two as arising pursuant to PREA. However, “there is no
        13      private cause of action available to vindicate violations of the PREA.”              Hatcher v.
        14      Harrington, 2015 WL 474313, *5 (D. Haw. Feb. 5, 2015) (citing cases that have found that
        15      PREA does not create a private cause of action). As such, to the extent Plaintiff seeks relief
        16      in Count Two pursuant to PREA, he has failed to state a claim.
        17             However, although there is no private cause of action under PREA, “prisoners have
        18      a right to be free from sexual abuse.” Schwenk v. Hartford, 204 F.3d 1187, 1197 (9th Cir.
        19      2000). As such, the Court will construe Plaintiff’s claim in Count Two as an Eighth
        20      Amendment threat-to-safety claim, see Alvarez-Machain v. United States, 107 F.3d 696,
        21      701 (9th Cir. 1996). Even so construed, however, Plaintiff has failed to state a claim.
        22      Although John Doe was initially skeptical of Plaintiff’s story, and, as Plaintiff puts it, “tried
        23      to force Plaintiff back into the cell with his abuser,” John Doe ultimately removed Plaintiff
        24      from the cell without exposing Plaintiff to his cellmate or otherwise placing Plaintiff in
        25      danger. These actions do not support that John Doe was deliberately indifferent to the
        26      threat to Plaintiff’s safety. Accordingly, Plaintiff has failed to state a claim in Count Two
        27      against John Doe, and Count Two and John Doe will thus be dismissed.
        28      ....


TERMPSREF
                                                              -4-
                Case 2:20-cv-00628-MTL-JFM Document 7 Filed 04/30/20 Page 5 of 8




            1   V.        Claims for Which an Answer Will be Required
            2             Liberally construed, Plaintiff has sufficiently stated an Eighth Amendment threat-
            3   to-safety claim against Luna, and Luna will be required to answer the Complaint.
            4   VI.       Warnings
            5             A.     Release
            6             If Plaintiff is released while this case remains pending, and the filing fee has not
            7   been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
            8   that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
            9   (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
        10      result in dismissal of this action.
        11                B.     Address Changes
        12                Plaintiff must file and serve a notice of a change of address in accordance with Rule
        13      83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
        14      relief with a notice of change of address. Failure to comply may result in dismissal of this
        15      action.
        16                C.     Copies
        17                Plaintiff must serve Defendants, or counsel if an appearance has been entered, a
        18      copy of every document that he files. Fed. R. Civ. P. 5(a). Each filing must include a
        19      certificate stating that a copy of the filing was served. Fed. R. Civ. P. 5(d). Also, Plaintiff
        20      must submit an additional copy of every filing for use by the Court. See LRCiv 5.4. Failure
        21      to comply may result in the filing being stricken without further notice to Plaintiff.
        22                D.     Possible Dismissal
        23                If Plaintiff fails to timely comply with every provision of this Order, including these
        24      warnings, the Court may dismiss this action without further notice. See Ferdik v. Bonzelet,
        25      963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action for failure
        26      to comply with any order of the Court).
        27      IT IS ORDERED:
        28                (1)    Plaintiff’s Application to Proceed In Forma Pauperis (Doc. 2) is granted.


TERMPSREF
                                                               -5-
                Case 2:20-cv-00628-MTL-JFM Document 7 Filed 04/30/20 Page 6 of 8




            1            (2)    As required by the accompanying Order to the appropriate government
            2   agency, Plaintiff must pay the $350.00 filing fee and is assessed an initial partial filing fee
            3   of $24.27.
            4            (3)    Count Two is dismissed without prejudice.
            5            (4)    Defendant John Doe is dismissed without prejudice.
            6            (5)    Defendant Luna must answer Count One.
            7            (6)    The Clerk of Court must send Plaintiff a service packet including the
            8   Complaint (Doc. 1), this Order, and both summons and request for waiver forms for
            9   Defendant Luna.
        10               (7)    Plaintiff must complete1 and return the service packet to the Clerk of Court
        11      within 21 days of the date of filing of this Order. The United States Marshal will not
        12      provide service of process if Plaintiff fails to comply with this Order.
        13               (8)    If Plaintiff does not either obtain a waiver of service of the summons or
        14      complete service of the Summons and Complaint on Defendant within 90 days of the filing
        15      of the Complaint or within 60 days of the filing of this Order, whichever is later, the action
        16      may be dismissed. Fed. R. Civ. P. 4(m); LRCiv 16.2(b)(2)(B)(ii).
        17               (9)    The United States Marshal must retain the Summons, a copy of the
        18      Complaint, and a copy of this Order for future use.
        19               (10)   The United States Marshal must notify Defendant of the commencement of
        20      this action and request waiver of service of the summons pursuant to Rule 4(d) of the
        21      Federal Rules of Civil Procedure. The notice to Defendant must include a copy of this
        22      Order.
        23               (11)   A Defendant who agrees to waive service of the Summons and Complaint
        24      must return the signed waiver forms to the United States Marshal, not the Plaintiff, within
        25      30 days of the date of the notice and request for waiver of service pursuant to Federal
        26
        27               1
                         If a Defendant is an officer or employee of the Arizona Department of Corrections,
        28      Plaintiff must list the address of the specific institution where the officer or employee
                works. Service cannot be effected on an officer or employee at the Central Office of the
                Arizona Department of Corrections unless the officer or employee works there.

TERMPSREF
                                                             -6-
                Case 2:20-cv-00628-MTL-JFM Document 7 Filed 04/30/20 Page 7 of 8




            1   Rule of Civil Procedure 4(d)(1)(F) to avoid being charged the cost of personal service.
            2          (12)     The Marshal must immediately file signed waivers of service of the
            3   summons. If a waiver of service of summons is returned as undeliverable or is not returned
            4   by a Defendant within 30 days from the date the request for waiver was sent by the Marshal,
            5   the Marshal must:
            6                   (a)   personally serve copies of the Summons, Complaint, and this Order
            7          upon Defendant pursuant to Rule 4(e)(2) of the Federal Rules of Civil Procedure;
            8          and
            9                   (b)   within 10 days after personal service is effected, file the return of
        10             service for Defendant, along with evidence of the attempt to secure a waiver of
        11             service of the summons and of the costs subsequently incurred in effecting service
        12             upon Defendant. The costs of service must be enumerated on the return of service
        13             form (USM-285) and must include the costs incurred by the Marshal for
        14             photocopying additional copies of the Summons, Complaint, or this Order and for
        15             preparing new process receipt and return forms (USM-285), if required. Costs of
        16             service will be taxed against the personally served Defendant pursuant to Rule
        17             4(d)(2) of the Federal Rules of Civil Procedure, unless otherwise ordered by the
        18             Court.
        19             (13)     Defendant must answer the Complaint or otherwise respond by appropriate
        20      motion within the time provided by the applicable provisions of Rule 12(a) of the Federal
        21      Rules of Civil Procedure.
        22      ....
        23      ....
        24      ....
        25      ....
        26      ....
        27      ....
        28      ....


TERMPSREF
                                                            -7-
                Case 2:20-cv-00628-MTL-JFM Document 7 Filed 04/30/20 Page 8 of 8




            1         (14)   This matter is referred to Magistrate Judge James F. Metcalf pursuant to
            2   Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial proceedings as
            3   authorized under 28 U.S.C. § 636(b)(1).
            4         Dated this 30th day of April, 2020.
            5
            6
            7
            8
            9
        10
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                            -8-
